El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Ante la Corte de Distrito de Humacao los demandados en el pleito civil No. 4573, en el cual los peticionarios en este recurso son los demandantes, presentaron en 11 de diciem-bre de 1916 una moción para el traslado del pleito a la Corte *814de Distrito de Gnayama. Esta moción fue .declarada sin lu-gar en enero 9, 1917, y en enero 18 los demandados apelaron de esa resolución para ante esta corte. En el mismo día en que interpusieron su apelación, dichos demandados solicita-ron la suspensión de todos los procedimientos en dicho pleito No. 4573 hasta tanto que esta Corte Suprema resolviera la apelación interpuesta contra la citada resolución. En enero 26 de 1917, el demandado en este recurso, en su calidad de juez de la Corte de Distrito de Humacao, declaró con lugar la moción de los demandados y ordenó que todos los proce-dimientos en el pleito fueran suspendidos hasta tanto que esta Corte Suprema resolviera la apelación interpuesta contra la resolución denegando el traslado. Con motivo de esta última orden los peticionarios han presentado su solicitud de certiorari.
El artículo 298 del Código de Enjuiciamiento Civil dis-pone:
“La formalizaeión de un recurso de apelación, (‘mediante la fianzia o depósito mencionados en el artículo -’ según el texto inglés), suspende los procedimientos en la corte inferior en cuanto a la sentencia u orden apelada, salvo cuando dispusiere la venta de cosas susceptibles de pérdida o deterioro, en cuyo caso la corte inferior podrá ordenar que se vendan dichas cosas, depositándose su importe hasta que dicte su sentencia la corte de apelación. Y salvo también, cuando la sentencia declare al demandado culpable de usur-pación, intromisión o ilegal desempeño de un cargo público, civil o militar, en esta Isla. Y salvo asimismo, cuando la oi'den conceda o rehúse conceder, un cambio de lugar para la celebración del juicio.”
La ley es completamente clara y ni la Corte de Distrito de Humacao ni los demandados en el pleito original nos han mostrado razón alguna para que nos apartemos de ella. Un supersedeas es - parte de la formalizaeión de una apelación en California e Idaho, de donde el artículo en cuestión fue tomado, pero en este caso hay que advertir que no se trató de prestar fianza ni se dió ningún otro paso que justificara a los demandados en llamar a su solicitud “moción sobre supersedeas.” No hay lugar para un supersedeas, de acuerdo *815con los términos de la ley citada. Yéase también Amsterdam v. Puente et al., 15 D. P. R. 153.
La orden de enero 26, 1917, qne lia motivado esta soli-citud de certiorari debe ser anulada.

Declarada con lugar la solicitud y anulada la orden de suspensión de procedimientos.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y' Hutchison.